      Case 15-40422-mxm13 Doc 82 Filed 06/10/20                   Entered 06/10/20 14:12:26            Page 1 of 1




The following constitutes the ruling of the court and has the force and effect therein described.


Signed June 10, 2020
                                            ____________________________
                                            United States Bankruptcy Judge
_____________________________________________________________________




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE NORTHERN DISTRICT OF TEXAS
                                           FORT WORTH DIVISION


      IN RE:                                                     Case Number: 15-40422-MXM

       OSBORNE REMEL KNOX
       4616 WINDSTONE DR #1718
       Arlington, TX 76018                                       Judge Mark X Mullin



           Debtor                                                Chapter 13


                               ORDER DISCHARGING STANDING TRUSTEE,
                      TERMINATING FURTHER LIABILITY ON BOND, AND CLOSING CASE

          It appearing to the Court that Pam Bassel, Standing Chapter 13 Trustee in the above -styled case
      pending under Chapter 13 of Title 11 of the United States Code, has filed a Final Report and Accounting
      showing that the estate in this case has been fully administered; that the Standing Trustee does not hold
      any funds to be paid or distributed in this case; that the Trustee should be discharged and further liability
      on the said Trustee's bond with respect to this case be terminated.

          IT IS THEREFORE ORDERED:

           That Pam Bassel, Standing Chapter 13 Trustee in this case, is discharged; that the Trustee and the
      sureties or surety on the Trustee's Bond are relieved from liability with respect to this case, except such
      liability as may have accrued heretofore; that such Bond is cancelled; and that the Chapter 13 case of the
      above-named Debtor is closed.


                                               # # # End of Order # # #
